A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 27 July 2022 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 2-11, 13 and 16-20 have been canceled. Claims 2, 6 and 13 were canceled in an earlier filing.
2. No new Claims have been added.
3. Claim 1 has been amended. 
4. Remarks drawn to rejections under 35 USC 103.
5. A Declaration under 37 CFR 1.132 by Jiashi Peng.
	Claims 1, 12, 14, 15 and 21 are pending in the case.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant has shown in the Declaration that the lactulosides of prednisolone, dexamethasone and budesonide are not degraded in the simulated intestinal fluid, which makes them deliverable to the colon after these are administered. This has also been demonstrated in in vivo animal experiment using prednisolone lactuloside. The claimed compounds are stable in the distal small intestine, whereas the compounds of Friend are rapidly degraded.
There is no motivation seen to make the claimed compounds in view of the teachings of the primary reference Friend. The secondary references do not compensate for the deficiency. The experimental results disclosed in the Declaration show a technical effect which is not predictable based on the combined teachings of the prior art.
Therefore, pending claims 1, 12, 14, 15 and 21 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623